Citation Nr: 9916362	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  97-29 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


REMAND

The veteran had active service from May 1966 to March 1970.

This appeal arose from a May 19, 1996, RO rating decision 
that denied the veteran's claim of service connection for 
PTSD.

The Board observes that the July 1997 statement of the case 
(SOC) indicates that the veteran was notified of the May 1996 
decision on June 3, 1996, and that his notice of disagreement 
(NOD) was received on June 2, 1997.  Thereafter, the veteran 
submitted a September 1997 substantive appeal.  Thus, 
consistent with 38 C.F.R. § 20.302(a), the veteran's NOD and 
substantive appeal were timely submitted.

The Board further observes that the March 1998 supplemental 
statement of the case (SSOC) entitled the issue as whether 
new and material evidence to reopen a claim of service 
connection for PTSD has been submitted.  The Certification of 
Appeal, VA Form 8 includes the certified issue of service 
connection for PTSD.  Consequently, as the Board finds that a 
timely NOD and substantive appeal were timely submitted, the 
Board's decision, subsequent to additional development, shall 
be based on a de novo review of the evidence pertaining to 
the issue entitled above. 

Further, review of the claims file shows that prior claims by 
the veteran for entitlement to service connection for a 
nervous disorder/schizophrenia have been denied.  However, 
the present appeal arises from an October 1995 service 
connection claim based on PTSD, and the Board's decision will 
be limited to the issue of service connection for PTSD.

In May 1999, the Board of Veterans' Appeals (Board) requested 
that the veteran clarify whether he wanted to attend a 
hearing before the Board.  The Board sought such 
clarification because in his September 1997 VA Form 9, 
substantive appeal, the claimant expressed a desire to have a 
Travel Board hearing.  Thereafter, the representative in 
early November 1998 waived this request, however, the veteran 
then again expressed a desire to have a personal hearing at 
the local RO in a communication received later in November 
1998. 

The Board's May 1999 letter of clarification advised the 
veteran that if he did not respond within 30 days, the Board 
would assume he desired a hearing before a member of the 
Board at the regional office. The veteran has not responded.  
The May 1999 letter contained a misstatement to the extent 
that the veteran's last communication requested a hearing at 
the RO, not a travel board hearing.  However, the right to a 
hearing, whether before the Board or the RO, is absolute.  
38 U.S.C.A. §§ 7105(a), 7107(b) (West 1991 & Supp. 1998).  
Consequently, this matter must now be referred to the RO for 
appropriate procedural action to provide the veteran the 
opportunity to present testimony at the RO.  

Under the circumstances, the undersigned finds that a REMAND 
is warranted in order to comply with the veteran's rights of 
due process found at 38 C.F.R. § 20.700 (1998).  The RO 
should complete the following action:

The RO should schedule the veteran for a 
hearing at the RO.  Thereafter, the case 
should be returned to the Board for final 
adjudication.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










